 1
 2
 3
 4                                                       JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CLIFFORD PAYNE,                      ) Case No. CV 15-2815-PA (SP)
                                          )
12                       Plaintiff,       )
                                          )
13                 v.                     )           JUDGMENT
                                          )
14   CALIFORNIA DEPARTMENT OF             )
     CORRECTIONS AND                      )
15   REHABILITATION,                      )
                                          )
16                   Defendant.
     _____________________________
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Second Amended Complaint and this
21 action are dismissed without leave to amend.
22
23 Dated: November 19, 2018
24
                                         _______________________________
25                                       PERCY ANDERSON
                                         UNITED STATES DISTRICT JUDGE
26
27
28
